DETAILED ACTION
The corrected amendments filed February 23, 2021 have been entered and have been examined accordingly.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art fails to teach a circular rim and that the claim is amended to claim an “inner sleeve which has a circular rim and no fingers”. This is further limiting than the claim requires. As noted below, the examiner is unclear as to the scope of the “circular rim” but the examiner believes that Buytaert does disclose this feature (see rejection below).
Applicant’s amendments and new claims change the scope of the claims, though examiner still believes that Buytaert discloses the claimed invention as noted below.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “circular rim” (Claims 1, 5, 16, and 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 16, as well as a few dependent claims, recite “a circular rim” which is not described in the specification nor, as noted above, shown in the drawings. Applicant has also argued that the “circular rim” amends around the prior art that comprises fingers, thus Examiner is interpreting the “circular rim” to be a contiguous circular rim which is further not described in the specification. In fact, the dependent claims recite that the inner sleeve has a closeable gap which would potentially interrupt a circular rim (depending on the meaning of circular rim which is unknown as discussed). As this limitation is not found in the specification nor described, Examiner notes that the figures may provide support but support is limited to what the figures may show.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 10, and 15 are unclear in that claims 4 recites “biases the sleeve towards the interior of the sleeve” and claims 10 and 15 recites “towards the interior of the bore”. First, the claims do not recite “inner sleeve” to maintain proper antecedent basis (as noted more below regarding claim 15). Second, it is unclear as to the scope of the claim how an element is biased to position relative to itself. Examiner suggests amending the claim to have a relative point outside of the inner sleeve. For example, claim 15 could read --biases the inner sleeve towards the tubular member--. For the purposes of examination, Examiner will interpret this claim as meaning that the inner sleeve is compressed inwardly toward a base tubular. 
Claim 10 recites “the bore” which lacks antecedent basis in the claim rendering the scope of the claim further indefinite.
Claim 11, line 3 recites “a sleeve” whereas the remainder of the claim, as well as the dependent claims, recite “the inner sleeve”. Examiner is unclear if the “inner” descriptive is meant to be there or not. Clarification in the claims is required.
Claims 12-14 are rejected as depending from a rejected independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buytaert et al US Patent Application Publication 2010/0326671 hereinafter referred to as Buytaert.
	Regarding claims 1, 5, 6, 11, 16, and 17, Buytaert discloses a stop collar assembly (50) (Examiner notes that the embodiment of Figures 8 and 9 are relied upon, but some specific structures are recited in the description of the embodiment of Figures 3-5 as noted in [0086] of the relied upon embodiment), comprising, a tubular member (8), an inner sleeve (42) having a first portion (46A) and a second portion (46B) each with a circular rim (see annotated figure below reproduced from Figure 8 of Buytaert with two possible interpretations, shown on second portion (46B) but applicable to both portions, of circular rim in light of the rejections under 35 USC 112 above), a first end ring (32B) and second end ring (32A) each slidingly received over the respective first and second portion (as shown in Figure 9) and sized such that the end rings apply a compression force to lock the sleeve to the tubular and form the stop collar [0085-0086, which includes the method steps of claims 16 and 17].
[AltContent: textbox (Circular rim possible interpretation wherein the portion of the sleeve above the fingers is substantially contiguous)][AltContent: arrow][AltContent: textbox (Circular rim possible interpretation wherein the sleeve is circular therefore inherently has a circular rim)][AltContent: arrow]
    PNG
    media_image1.png
    390
    576
    media_image1.png
    Greyscale

	

Regarding claims 2, 7, and 12, Buytaert further discloses wherein the inner sleeve has a split section (45) to provide a closeable gap (47 - see Figure 9) when the compression force is applied upon construction of the assembly (as cited above).
Regarding claims 3, 8, 9, 13, and 14, Buytaert further discloses wherein the end rings (32A, 32B) comprises beveled edges (33) to aid in sliding ([0082], again see [0086] for linking between the embodiments).
Regarding claims 4, 10, and 15, as best understood, Buytaert further discloses wherein the compression force biases the sleeve toward the base tubular member (as cited above [0086]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rodriguez et al US Patent 10,583,975 teaches a stop collar with sliding end rings to compress the inner sleeve against the base tubular.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741.  The examiner can normally be reached on Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA SCHIMPF/Primary Examiner, Art Unit 3672